Order entered June 18, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01166-CV

                                     JOHN GLAD, Appellant

                                                 V.

               JAMES PATTERSON RAMSEUR AS GUARDIAN OF THE
             ESTATE AND PERSON OF JULIA DIXON RAMSEUR, Appellee

                            On Appeal from the Probate Court No. 1
                                    Dallas County, Texas
                             Trial Court Cause No. PR-11-2022-1

                                             ORDER
       Before the Court is appellant’s June 6, 2013 Motion to Receive Requested Attachment –

Corrected. We treat appellant’s motion as a motion to file a corrected brief with the corrected

brief attached. We GRANT appellant’s motion. We ORDER the corrected brief tendered to

this Court on June 6, 2013 filed as of the date of this order.


                                                        /s/      CAROLYN WRIGHT
                                                                 CHIEF JUSTICE